Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128709                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  WOODLAND OIL COMPANY,                                                                               Robert P. Young, Jr.
          Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                     Justices

  v                                                       SC: 128709
                                                          COA: 249246
                                                          Grand Traverse CC: 01-021950-NZ
  OTWELL MAWBY, P.C.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 22, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals and REINSTATE the Grand Traverse Circuit Court’s directed verdict in favor of
  defendant, dismissing plaintiff’s innocent misrepresentation claim. Contrary to the
  reasoning of the Court of Appeals, plaintiff did not incur any damages in reliance on
  defendant’s alleged misrepresentations. Further, plaintiff’s costs to perform additional
  remediation did not inure to defendant’s benefit. See United States Fidelity and
  Guaranty Company v Black, 412 Mich 99 (1981).

        In all other respects, the application for leave to appeal is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2005                   _________________________________________
           s1221                                                              Clerk